Mr. Justice Blatcjheokd
delivered the opinion of the court. This suit is founded upon the same reissue, No. 9743, considered in No. 232, Electric Gas-Lighting Co. v. Boston Electric Co., just decided. The case was heard by Judge Wheeler, who dismissed the bill, holding that claims 2 and 5 of the reissue were invalid. 21 Fed. Rep. 568. It having been stipulated that, if the decree in No. 232 is affirmed, the decree in No. 235 shall be affirmed without costs to the appellee, and the decree in No. 232 having been affirmed, the decree in No. 235 is

Affirmed, without costs to the appellee.